Order, Supreme Court, New York County (Carol Arber, J.), entered May 9, 1997, which granted defendants’ motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
Plaintiff’s cause of action on the notes was properly dismissed where the notes were not issued or indorsed to him or to his order or to bearer or in blank (UCC 3-301, 1-201 [20]), and the purported assignment does not bear the assignor’s signature. We have considered plaintiff’s arguments that the complaint states causes of action for breach of contract, subrogation, contribution and indemnity, and find them to be without merit. Concur — Lerner, P. J., Sullivan, Mazzarelli, Andrias and Saxe, JJ.